Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This Non-Final Office Action is in response to the application with serial number 16/972,548, filed on December 4, 2020.

Claims 1-36 are pending.

Information Disclosure Statement
The Information Disclosure Statement filed on December 2, 2020, has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-36 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-36 are all directed to one of the four statutory categories of invention, the claims are directed to grating points to information providers (as evidenced by exemplary independent 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (several means plus function elements that are understood to be generic computer hardware in independent claims 1, 7, 10, 16, 19, 25, 28, and 34).  See MPEP §2106.04(d)[I].  The claims do recite the use of artificial intelligence, but the abstract idea of granting points to information providers is generally linked to the artificial intelligence information and outputting.  Therefore, the artificial intelligence merely amounts to a technical environment for implementing the abstract idea.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner Note: Non-Functional Descriptive material.  The present claims recite elements for providing information on machine-readable media, where a functional relationship does not exist between the information and the computer hardware.  Many elements are merely directed to conveying an information and providing information independent of the computer system.  For example, a table of batting averages is non-functional.  See MPEP §2111.05 [III].  Similarly with the present claims, the information provided merely amounts to information related to a product or service that conveys information.   The elements that are merely intended to convey information do not provide a functional distinction from the prior art.  

Claims 1, 7, 10, 16, 19, 25, 28, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0226681 A1 to Bastos et al. (hereinafter ‘BASTOS’) in view of US 2018/0124458 A1 to Knox (hereinafter ‘KNOX’).

Claim 1
BASTOS discloses a product information providing system comprising: a merchandise provider information recording means that records, as merchandise provider information (see ¶[0018]-[0019]; a database record of information that specifies a product), information transmitted from a terminal of a merchandise provider (see abstract; the system transmits a request to a user system) and including information on a content of a specific merchandise (see ¶[0003]; items for sale); 
an information provider information recording means (see ¶[0021] and Fig. 1; a database 112 and data store 114.  The records from the storage system are selected by the crowd-sourcing system 104 as stock media data) that records, as information provider information, information transmitted from a terminal of an information provider differing from the merchandise provider (see abstract; a crowd-sourcing system that provides a reward to users based on selecting candidate media as stock media) and including the information on the content of the merchandise provided from the merchandise provider and information on an accessory for understanding of quality of the merchandise provided from the merchandise provider (see ¶[0003]; an advertisement with media data, such as an image or video); 
an accessory information outputting means that outputs the information on the accessory included in selected information provider information that is information provider information selected by the merchandise provider from among the information provider information recorded in the information provider information recording means or identification information enabling access to the information on the accessory (see ¶[0104] and [0110]; ; 
a point granting means that grants a point to the information provider for whom the information on the accessory is used by the accessory information outputting means outputting the information (see abstract and ¶[0046]; provide a reward to the user based on the selecting of the candidate media as the stock media.  The reward may be reward points). 
BASTOS does not specifically disclose, but KNOX discloses, an AI information recording means that records specific information as AI information by artificial intelligence based on information that is at least a portion of the merchandise provider information or at least a portion of the information provider information or at least a portion of the merchandise provider information and at least a portion of the information provider information (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data); or 
an AI information outputting means that outputs specific information as AI information by artificial intelligence based on information that is at least a portion of the merchandise provider information recorded in the merchandise provider information recording means or at least a portion of the information provider information recorded in the information provider information recording means or at least a portion of the merchandise provider information recorded in the merchandise provider information recording means and at least a portion of the information provider information recorded in the information provider information recording means (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data before audio visual presentation).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  KNOX discloses generating media viewing experiential data from crowdsourcing sources that refine the data with artificial intelligence.  It would have been 

Claim 7
BASTOS discloses a product information providing system comprising: an information provider information recording means (see ¶[0021] and Fig. 1; a database 112 and data store 114.  The records from the storage system are selected by the crowd-sourcing system 104 as stock media data) that records, as information provider information, information transmitted from a terminal of an information provider differing from a merchandise provider (see abstract; a crowd-sourcing system that provides a reward to users based on selecting candidate media as stock media) and including information on an accessory for understanding of quality of a merchandise provided from the merchandise provider (see ¶[0003]; an advertisement with media data, such as an image or video); 
an accessory information outputting means that outputs the information on the accessory included in selected information provider information that is information provider information selected by the merchandise provider from among the information provider information recorded in the information provider information recording means or identification information enabling access to the information on the accessory (see ¶[0104] and [0110]; hardware modules that initiate communications with output devices.  Generate output from input data); 
a point granting means that grants a point to the information provider for whom the information on the accessory is used by the accessory information outputting means outputting the information (see abstract and ¶[0046]; provide a reward to the user based on the selecting of the candidate media as the stock media.  The reward may be reward points). 
and an AI information recording means that records specific information as AI information by artificial intelligence based on information that is at least a portion of the information provider information (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data); or 
an AI information outputting means that outputs specific information as AI information by artificial intelligence based on information that is at least a portion of the information provider information recorded in the information provider information recording means (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data before audio visual presentation).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  KNOX discloses generating media viewing experiential data from crowdsourcing sources that refine the data with artificial intelligence.  It would have been obvious to include the artificial intelligence for refinement of data as taught by KNOX in the system executing the method of BASTOS with the motivation to provide the best possible media data to describe a product.

Claim 10
BASTOS discloses a service information providing system comprising: a service provider information recording means that records, as service provider information (see ¶[0018]-[0019]; a database record of information that specifies a product.  See also ¶[0013]; the term “product” refers to a good or a service), information transmitted from a terminal of a service provider (see abstract; the system transmits a request to a user system) and including information on a content of a specific service (see ¶[0003]; items for sale); 
an information provider information recording means (see ¶[0021] and Fig. 1; a database 112 and data store 114.  The records from the storage system are selected by the crowd-sourcing system 104 as stock media data) that records, as information provider information, information transmitted from a terminal of an information provider differing from the service provider (see abstract; a crowd-sourcing system that provides a reward to users based on selecting candidate media as stock media) and including the information on the content of the service provided from the service provider and information on an accessory for understanding of quality of the service provided from the service provider (see ¶[0003]; an advertisement with media data, such as an image or video); 
an accessory information outputting means that outputs the information on the accessory included in selected information provider information that is information provider information selected by the service provider from among the information provider information recorded in the information provider information recording means or identification information enabling access to the information on the accessory (see ¶[0104] and [0110]; hardware modules that initiate communications with output devices.  Generate output from input data); 
a point granting means that grants a point to the information provider for whom the information on the accessory is used by the accessory information outputting means outputting the information (see abstract and ¶[0046]; provide a reward to the user based on the selecting of the candidate media as the stock media.  The reward may be reward points). 
BASTOS does not specifically disclose, but KNOX discloses, an AI information recording means that records specific information as AI information by artificial intelligence based on information that is at least a portion of the service provider information or at least a portion of the information provider information or at least a portion of the service provider information and at least a portion of the information provider information (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data); or 
an AI information outputting means that outputs specific information as AI information by artificial intelligence based on information that is at least a portion of the service provider information recorded in the service provider information recording means or at least a portion of the information provider information recorded in the information provider information recording means or at least a portion of the service provider information recorded in the service provider information recording means and at least a portion of the information provider information recorded in the information provider information recording means (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data before audio visual presentation).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  KNOX discloses generating media viewing experiential data from crowdsourcing sources that refine the data with artificial intelligence.  It would have been obvious to include the artificial intelligence for refinement of data as taught by KNOX in the system executing the method of BASTOS with the motivation to provide the best possible media data to describe a product.

Claim 16
BASTOS discloses a service information providing system (see ¶[0018]-[0019]; a database record of information that specifies a product.  See also ¶[0013]; the term “product” refers to a good or a service) comprising: an information provider information recording means (see ¶[0021] and Fig. 1; a database 112 and data store 114.  The records from the storage system are selected by the crowd-sourcing system 104 as stock media data) that records, as information provider information, information transmitted from a terminal of an information provider differing from a service provider (see abstract; a crowd-sourcing system that provides a reward to users based on selecting candidate media as stock media) and including information on an accessory for understanding of quality of a service provided from the service provider (see ¶[0003]; an advertisement with media data, such as an image or video); 
an accessory information outputting means that outputs the information on the accessory included in selected information provider information that is information provider information selected by the service provider from among the information provider information recorded in the information provider information recording means or identification information enabling access to the information on the accessory (see ¶[0104] and [0110]; hardware modules that initiate communications with output devices.  Generate output from input data); 
a point granting means that grants a point to the information provider for whom the information on the accessory is used by the accessory information outputting means outputting the information (see abstract and ¶[0046]; provide a reward to the user based on the selecting of the candidate media as the stock media.  The reward may be reward points). 
BASTOS does not specifically disclose, but KNOX discloses, an AI information recording means that records specific information as AI information by artificial intelligence based on information that is at least a portion of the information provider information (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data); or 
an AI information outputting means that outputs specific information as AI information by artificial intelligence based on information that is at least a portion of the information provider information recorded in the information provider information recording means (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data before audio visual presentation).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  KNOX discloses generating media viewing experiential data from crowdsourcing sources that refine the data with artificial intelligence.  It would have been 

Claim 19
BASTOS discloses a product information providing system comprising: a merchandise provider information recording means that records, as merchandise provider information (see ¶[0018]-[0019]; a database record of information that specifies a product), information transmitted from a terminal of a merchandise provider (see abstract; the system transmits a request to a user system) and including information on a content of a specific merchandise (see ¶[0003]; items for sale); 
an information provider information recording means (see ¶[0021] and Fig. 1; a database 112 and data store 114.  The records from the storage system are selected by the crowd-sourcing system 104 as stock media data) that records, as information provider information, information transmitted from a terminal of an information provider differing from the merchandise provider (see abstract; a crowd-sourcing system that provides a reward to users based on selecting candidate media as stock media) and including the information on the content of the merchandise provided from the merchandise provider and information on an accessory for understanding of contract that has at least one of either information on a price of the merchandise provided from the merchandise provider  or information on a contract content for the merchandise to be provided from the merchandise provider (see ¶[0047]; a transaction record with a listing price or selling price); 
an accessory information outputting means that outputs the information on the accessory included in selected information provider information that is information provider information selected by the merchandise provider from among the information provider information recorded in the information provider information recording means or identification information enabling access to the information on the accessory (see ¶[0104] and [0110]; hardware modules that initiate communications with output devices.  Generate output from input data); 
a point granting means that grants a point to the information provider for whom the information on the accessory is used by the accessory information outputting means outputting the information (see abstract and ¶[0046]; provide a reward to the user based on the selecting of the candidate media as the stock media.  The reward may be reward points). 
BASTOS does not specifically disclose, but KNOX discloses, and 
an AI information recording means that records specific information as AI information by artificial intelligence based on information that is at least a portion of the merchandise provider information or at least a portion of the information provider information or at least a portion of the merchandise provider information and at least a portion of the information provider information (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data); or 
an AI information outputting means that outputs specific information as AI information by artificial intelligence based on information that is at least a portion of the merchandise provider information recorded in the merchandise provider information recording means or at least a portion of the information provider information recorded in the information provider information recording means or at least a portion of the merchandise provider information recorded in the merchandise provider information recording means and at least a portion of the information provider information recorded in the information provider information recording means (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data before audio visual presentation).


Claim 25
BASTOS discloses a product information providing system comprising: an information provider information recording means (see ¶[0021] and Fig. 1; a database 112 and data store 114.  The records from the storage system are selected by the crowd-sourcing system 104 as stock media data) that records, as information provider information, information transmitted from a terminal of an information provider differing from a merchandise provider (see abstract; a crowd-sourcing system that provides a reward to users based on selecting candidate media as stock media)  and including information on an accessory for understanding of contract that has at least one of either information on a price of a merchandise provided from the merchandise provider  or information on a contract content for the merchandise to be provided from the merchandise provider (see ¶[0047]; a transaction record with a listing price or selling price); 
an accessory information outputting means that outputs the information on the accessory included in selected information provider information that is information provider information selected by the merchandise provider from among the information provider information recorded in the information provider information recording means or identification information enabling access to the information on the accessory  (see ¶[0104] and [0110]; hardware modules that initiate communications with output devices.  Generate output from input data); 
a point granting means that grants a point to the information provider for whom the information on the accessory is used by the accessory information outputting means outputting the information (see abstract and ¶[0046]; provide a reward to the user based on the selecting of the candidate media as the stock media.  The reward may be reward points). 
BASTOS does not specifically disclose, but KNOX discloses, and an AI information recording means that records specific information as AI information by artificial intelligence based on information that is at least a portion of the information provider information (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data); or 
an AI information outputting means that outputs specific information as AI information by artificial intelligence based on information that is at least a portion of the information provider information recorded in the information provider information recording means (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data before audio visual presentation).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  KNOX discloses generating media viewing experiential data from crowdsourcing sources that refine the data with artificial intelligence.  It would have been obvious to include the artificial intelligence for refinement of data as taught by KNOX in the system executing the method of BASTOS with the motivation to provide the best possible media data to describe a product.

Claim 28
BASTOS discloses a service information providing system comprising: a service provider information recording means that records, as service provider information (see ¶[0018]-[0019]; a database record of information that specifies a product.  See also ¶[0013]; the term , information transmitted from a terminal of a service provider (see abstract; the system transmits a request to a user system) and including information on a content of a specific service (see ¶[0003]; items for sale); 
an information provider information recording means (see ¶[0021] and Fig. 1; a database 112 and data store 114.  The records from the storage system are selected by the crowd-sourcing system 104 as stock media data) that records, as information provider information, information transmitted from a terminal of an information provider differing from the service provider (see abstract; a crowd-sourcing system that provides a reward to users based on selecting candidate media as stock media) and including the information on the content of the service provided from the service provider and information on an accessory for understanding of contract that has at least one of either information on a price of the service provided from the service provider or information on a contract content for the service to be provided from the service provider (see ¶[0047]; a transaction record with a listing price or selling price); 
an accessory information outputting means that outputs the information on the accessory included in selected information provider information that is information provider information selected by the service provider from among the information provider information recorded in the information provider information recording means or identification information enabling access to the information on the accessory (see ¶[0104] and [0110]; hardware modules that initiate communications with output devices.  Generate output from input data); 
a point granting means that grants a point to the information provider for whom the information on the accessory is used by the accessory information outputting means outputting the information (see abstract and ¶[0046]; provide a reward to the user based on the selecting of the candidate media as the stock media.  The reward may be reward points). 
BASTOS does not specifically disclose, but KNOX discloses; and an AI information recording means that records specific information as AI information by artificial intelligence based on information that is at least a portion of the service provider information or at least a portion of the information provider information or at least a portion of the service provider information and at least a portion of the information provider information (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data); or 
an AI information outputting means that outputs specific information as AI information by artificial intelligence based on information that is at least a portion of the service provider information recorded in the service provider information recording means or at least a portion of the information provider information recorded in the information provider information recording means or at least a portion of the service provider information recorded in the service provider information recording means and at least a portion of the information provider information recorded in the information provider information recording means (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data before audio visual presentation).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  KNOX discloses generating media viewing experiential data from crowdsourcing sources that refine the data with artificial intelligence.  It would have been obvious to include the artificial intelligence for refinement of data as taught by KNOX in the system executing the method of BASTOS with the motivation to provide the best possible media data to describe a product.

Claim 34
BASTOS disclose a service information providing system comprising: an information provider information recording means that records, as information provider information (see ¶[0018]-[0019]; a database record of information that specifies a product.  See also ¶[0013]; the term “product” refers to a good or a service), information transmitted from a terminal of an information provider (see abstract; the system transmits a request to a user system) differing from a service provider (see abstract; a crowd-sourcing system that provides a reward to users based on selecting candidate media as stock media) and including information on an accessory for understanding of contract that has at least one of either information on a price of a service provided from the service provider or information on a contract content for the service to be provided from the service provider (see ¶[0047]; a transaction record with a listing price or selling price);  
an accessory information outputting means that outputs the information on the accessory included in selected information provider information that is information provider information selected by the service provider from among the information provider information recorded in the information provider information recording means or identification information enabling access to the information on the accessory (see ¶[0104] and [0110]; hardware modules that initiate communications with output devices.  Generate output from input data); 
a point granting means that grants a point to the information provider for whom the information on the accessory is used by the accessory information outputting means outputting the information (see abstract and ¶[0046]; provide a reward to the user based on the selecting of the candidate media as the stock media.  The reward may be reward points). 
BASTOS does not specifically disclose, but KNOX discloses; and an AI information recording means that records specific information as AI information by artificial intelligence based on information that is at least a portion of the information provider information (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine crowdsourcing data.  The system may record and stored experiential data); or 
an AI information outputting means that outputs specific information as AI information by artificial intelligence based on information that is at least a portion of the information provider information recorded in the information provider information recording means (see ¶[0114]; the system may utilize machine learning or artificial intelligence software to customer and refine .
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  KNOX discloses generating media viewing experiential data from crowdsourcing sources that refine the data with artificial intelligence.  It would have been obvious to include the artificial intelligence for refinement of data as taught by KNOX in the system executing the method of BASTOS with the motivation to provide the best possible media data to describe a product.

Claims 2-6, 8, 9, 11-15, 17, 18, 20-24, 26, 27, 29-33, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0226681 A1 to BASTOS et al. in view of US 2018/0124458 A1 to KNOX as applied to claim 1 above, and further in view of US 2008/0065485 A1 to Hammond et al. (hereinafter ‘HAMMOND’).

Claim 2
The combination of BASTOS and KNOX discloses the product information providing system according to Claim 1.
The combination of BASTOS and KNOX does not specifically disclose, but HAMMOND discloses, wherein the information provider information includes information on a return rate when the information on the accessory is used and the point granting means grants a point in accordance with the information on the return rate included in the selected information provider information (see ¶[0066]; information about return rate of specific items may be sent by the merchant to the return and reward authorization service).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  HAMMOND discloses a return coupon holder with third-party information and return-related rewards for products.  It would have been obvious to include the 

Claim 3
The combination of BASTOS, KNOX, and HAMMOND discloses the product information providing system according to Claim 1 or Claim 2.
BASTOS further discloses wherein the information provider information includes information on another merchandise of the same type and same category as the merchandise provided from the merchandise provider (see ¶[0087]; a user may receive a reward if the media is used as stock media data for a category of the product).

Claim 4
The combination of BASTOS, KNOX, and HAMMOND discloses the product information providing system according to Claim 1, Claim 2, or Claim 3.
BASTOS further discloses wherein the merchandise provider information includes the information on the accessory for understanding of quality of the merchandise provided by the merchandise provider (see ¶[0003] and [0080]; an advertisement with media data, such as an image or video.  Stock photos for a product) 

Claim 5
The combination of BASTOS, KNOX, and HAMMOND discloses the product information providing system according to Claim 1, Claim 2, Claim 3, or Claim 4.
BASTOS further discloses wherein the merchandise provider information recording means differs from the information provider information recording means (see ¶[0021] and Fig. 1; a database 112 and data store 114.  The records from the storage system are selected by the crowd-sourcing system 104 as stock media data).

Claim 6
The combination of BASTOS, KNOX, and HAMMOND discloses the product information providing system according to Claim 1, Claim 2, Claim 3, Claim 4, or Claim 5.
BASTOS further discloses wherein the merchandise provider information includes specifying information for specifying the selected information provider information and the accessory information outputting means and the point granting means function based on the specifying information (see ¶[0062] and claims 1, 2, and 6; a source identifier that uniquely identifies the source of the image.  A reward is provided in response to the selection of the media as stock media data).

Claim 8
The combination of BASTOS and KNOX discloses the product information providing system according to Claim 7.
The combination of BASTOS and KNOX does not specifically disclose, but HAMMOND discloses, wherein the information provider information includes information on a return rate when the information on the accessory is used and the point granting means grants a point in accordance with the information on the return rate included in the selected information provider information (see ¶[0066]; information about return rate of specific items may be sent by the merchant to the return and reward authorization service).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  HAMMOND discloses a return coupon holder with third-party information and return-related rewards for products.  It would have been obvious to include the rate of return information as taught by HAMMOND in the system executing the method of BASTOS with the motivation to include relevant data to provide rewards for returns.

Claim 9
The combination of BASTOS, KNOX, and HAMMOND discloses the product information providing system according to Claim 7 or Claim 8.
BASTOS further discloses wherein the information provider information includes information on another merchandise of the same type and same category as the merchandise provided from the merchandise provider (see ¶[0087]; a user may receive a reward if the media is used as stock media data for a category of the product).

Claim 11
he combination of BASTOS and KNOX discloses the service information providing system according to Claim 10.
The combination of BASTOS and KNOX does not specifically disclose, but HAMMOND discloses, wherein the information provider information includes information on a return rate when the information on the accessory is used and the point granting means grants a point in accordance with the information on the return rate included in the selected information provider information (see ¶[0066]; information about return rate of specific items may be sent by the merchant to the return and reward authorization service).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  HAMMOND discloses a return coupon holder with third-party information and return-related rewards for products.  It would have been obvious to include the rate of return information as taught by HAMMOND in the system executing the method of BASTOS with the motivation to include relevant data to provide rewards for returns.

Claim 12
The combination of BASTOS, KNOX, and HAMMOND discloses the service information providing system according to Claim 10 or Claim 11.
wherein the information provider information includes information on another service of the same type and same category as the service provided from the service provider (see ¶[0087]; a user may receive a reward if the media is used as stock media data for a category of the product).

Claim 13
The combination of BASTOS, KNOX, and HAMMOND discloses the service information providing system according to Claim 10, Claim 11, or Claim 12.
BASTOS further discloses wherein the service provider information includes the information on the accessory for understanding of quality of the service provided by the service provider (see ¶[0003] and [0080]; an advertisement with media data, such as an image or video.  Stock photos for a product); 

Claim 14
The combination of BASTOS, KNOX, and HAMMOND discloses the service information providing system according to Claim 10, Claim 11, Claim 12, or Claim 13.
BASTOS further discloses wherein the service provider information recording means differs from the information provider information recording means (see ¶[0021] and Fig. 1; a database 112 and data store 114.  The records from the storage system are selected by the crowd-sourcing system 104 as stock media data).

Claim 15
The combination of BASTOS, KNOX, and HAMMOND discloses the service information providing system according to Claim 10, Claim 11, Claim 12, Claim 13, or Claim 14.
BASTOS further discloses wherein the service provider information includes specifying information for specifying the selected information provider information and the accessory information outputting means and the point granting means function based on the specifying information (see ¶[0062] and claims 1, 2, and 6; a source identifier that uniquely identifies the source of the image.  A reward is provided in response to the selection of the media as stock media data).

Claim 17
The combination of BASTOS and KNOX discloses the service information providing system according to Claim 16.
The combination of BASTOS and KNOX does not specifically disclose, but HAMMOND discloses, wherein the information provider information includes information on a return rate when the information on the accessory is used and the point granting means grants a point in accordance with the information on the return rate included in the selected information provider information (see ¶[0066]; information about return rate of specific items may be sent by the merchant to the return and reward authorization service).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  HAMMOND discloses a return coupon holder with third-party information and return-related rewards for products.  It would have been obvious to include the rate of return information as taught by HAMMOND in the system executing the method of BASTOS with the motivation to include relevant data to provide rewards for returns.

Claim 18
The combination of BASTOS, KNOX, and HAMMOND discloses the service information providing system according to Claim 16 or Claim 17.
BASTOS further discloses wherein the information provider information includes information on another service of the same type and same category as the service provided from the service provider (see ¶[0087]; a user may receive a reward if the media is used as stock media data for a category of the product).

Claim 20
The combination of BASTOS and KNOX discloses the product information providing system according to Claim 19.
The combination of BASTOS and KNOX does not specifically disclose, but HAMMOND discloses, wherein the information provider information includes information on a return rate when the information on the accessory is used and the point granting means grants a point in accordance with the information on the return rate included in the selected information provider information (see ¶[0066]; information about return rate of specific items may be sent by the merchant to the return and reward authorization service).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  HAMMOND discloses a return coupon holder with third-party information and return-related rewards for products.  It would have been obvious to include the rate of return information as taught by HAMMOND in the system executing the method of BASTOS with the motivation to include relevant data to provide rewards for returns.

Claim 21
The combination of BASTOS, KNOX, and HAMMOND discloses the product information providing system according to Claim 19 or Claim 20.
BASTOS further discloses wherein the information provider information includes information on another merchandise of the same type and same category as the merchandise provided from the merchandise provider (see ¶[0087]; a user may receive a reward if the media is used as stock media data for a category of the product).

Claim 22
The combination of BASTOS, KNOX, and HAMMOND discloses the product information providing system according to Claim 19, Claim 20, or Claim 21.
BASTOS further discloses wherein the merchandise provider information includes the information on the accessory for understanding of contract that has at least one of either the information on the price of the merchandise provided from the merchandise provider or the information on the contract content for the merchandise provider to provide the merchandise (see ¶[0047]; a transaction record with a listing price or selling price).

Claim 23
The combination of BASTOS, KNOX, and HAMMOND discloses the product information providing system according to Claim 19, Claim 20, Claim 21, or Claim 22.
BASTOS further discloses wherein the merchandise provider information recording means differs from the information provider information recording means (see ¶[0021] and Fig. 1; a database 112 and data store 114.  The records from the storage system are selected by the crowd-sourcing system 104 as stock media data).

Claim 24
The combination of BASTOS, KNOX, and HAMMOND discloses the product information providing system according to Claim 19, Claim 20, Claim 21, Claim 22, or Claim 23.
BASTOS further discloses wherein the merchandise provider information includes specifying information for specifying the selected information provider information and the accessory information outputting means and the point granting means function based on the specifying information (see ¶[0062] and claims 1, 2, and 6; a source identifier that uniquely identifies the source of the image.  A reward is provided in response to the selection of the media as stock media data).

Claim 26
The combination of BASTOS and KNOX discloses the product information providing system according to Claim 25.
The combination of BASTOS and KNOX does not specifically disclose, but HAMMOND discloses, wherein the information provider information includes information on a return rate when the information on the accessory is used and the point granting means grants a point in accordance with the information on the return rate included in the selected information provider information (see ¶[0066]; information about return rate of specific items may be sent by the merchant to the return and reward authorization service).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  HAMMOND discloses a return coupon holder with third-party information and return-related rewards for products.  It would have been obvious to include the rate of return information as taught by HAMMOND in the system executing the method of BASTOS with the motivation to include relevant data to provide rewards for returns.

Claim 27
The combination of BASTOS, KNOX, and HAMMOND discloses the product information providing system according to Claim 25 or Claim 26.
BASTOS further discloses wherein the information provider information includes information on another merchandise of the same type and same category as the merchandise provided from the merchandise provider (see ¶[0087]; a user may receive a reward if the media is used as stock media data for a category of the product).

Claim 29
the service information providing system according to Claim 28.
The combination of BASTOS and KNOX does not specifically disclose, but HAMMOND discloses, wherein the information provider information includes information on a return rate when the information on the accessory is used and the point granting means grants a point in accordance with the information on the return rate included in the selected information provider information (see ¶[0066]; information about return rate of specific items may be sent by the merchant to the return and reward authorization service).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  HAMMOND discloses a return coupon holder with third-party information and return-related rewards for products.  It would have been obvious to include the rate of return information as taught by HAMMOND in the system executing the method of BASTOS with the motivation to include relevant data to provide rewards for returns.

Claim 30
The combination of BASTOS, KNOX, and HAMMOND discloses the service information providing system according to Claim 28 or Claim 29.
BASTOS further discloses wherein the information provider information includes information on another service of the same type and same category as the service provided from the service provider (see ¶[0087]; a user may receive a reward if the media is used as stock media data for a category of the product).

Claim 31
The combination of BASTOS, KNOX, and HAMMOND discloses the service information providing system according to Claim 28, Claim 29, or Claim 30
wherein the service provider information includes the information on the accessory for understanding of contract that has at least one of either the information on the price of the service provided from the service provider or the information on the contract content for the service provider to provide the service (see ¶[0047]; a transaction record with a listing price or selling price).

Claim 32
The combination of BASTOS, KNOX, and HAMMOND discloses the service information providing system according to Claim 28, Claim 29, Claim 30, or Claim 31.
BASTOS further discloses wherein the service provider information recording means differs from the information provider information recording means (see ¶[0021] and Fig. 1; a database 112 and data store 114.  The records from the storage system are selected by the crowd-sourcing system 104 as stock media data).

Claim 33
The combination of BASTOS, KNOX, and HAMMOND discloses the service information providing system according to Claim 28, Claim 29, Claim 30, Claim 31, or Claim 32.
BASTOS further discloses wherein the service provider information includes specifying information for specifying the selected information provider information and the accessory information outputting means and the point granting means function based on the specifying information (see ¶[0062] and claims 1, 2, and 6; a source identifier that uniquely identifies the source of the image.  A reward is provided in response to the selection of the media as stock media data).

Claim 35
the service information providing system according to Claim 34.
The combination of BASTOS and KNOX does not specifically disclose, but HAMMOND discloses, wherein the information provider information includes information on a return rate when the information on the accessory is used and the point granting means grants a point in accordance with the information on the return rate included in the selected information provider information (see ¶[0066]; information about return rate of specific items may be sent by the merchant to the return and reward authorization service).
BASTOS discloses collecting media data descriptive of a product that includes crowdsourcing media data.  HAMMOND discloses a return coupon holder with third-party information and return-related rewards for products.  It would have been obvious to include the rate of return information as taught by HAMMOND in the system executing the method of BASTOS with the motivation to include relevant data to provide rewards for returns.

Claim 36
The combination of BASTOS, KNOX, and HAMMOND discloses the service information providing system according to Claim 34 or Claim 35.
BASTOS further discloses wherein the information provider information includes information on another service of the same type and same category as the service provided from the service provider (see ¶[0087]; a user may receive a reward if the media is used as stock media data for a category of the product).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624